DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 9 is objected to because of the following informalities: “coupling a first portion the cell” instead of “coupling a first portion of the cell”.  Appropriate correction is required.
Claim 14 is objected to because of the following informalities: “the forming process” instead of “the formation process”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7-9, 11-12, 15, & 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Han Su Jin (KR 20030035186 A – machine translation provided in this office action).
Regarding claim 1, Han discloses method for managing gas generated during a formation phase of a cell that is a hard-case electrochemical cell (10, battery; [31]-[42]), the method comprises:
supplying electrolyte to the cell (inject electrolyte into 10, [36], [45]);
initially charging and discharging the cell during a formation phase ([38]); and
permanently sealing the cell ([40], [46]);
wherein the method further comprises temporarily sealing the electrolyte during the formation phase ([37]).
Regarding claim 2, Han further discloses the method according to claim 1 wherein the method comprises ending the temporarily sealing ([39]), and releasing the gas from the cell before the permanently sealing of the cell ([40] regarding welding under vacuum).
Regarding claim 3, Han further discloses the method according to claim 1 wherein the temporarily sealing comprises mechanically and sealingly coupling a temporal cap to the cell ([37], [45]-[47] regarding temporarily sealing).
Regarding claim 4, Han further discloses the method according to claim 3 wherein the initially charging of the cell comprises passing electrical signals via one or more conductive path to one or more electrodes of the cell ([18], [21], [38] & [44]-[45] regarding electrodes of 10 charging).
Regarding claim 7, Han further discloses the method according to claim 1 comprising positioning the cell in a sealed environment before the formation phase ([37] regarding sealing); and wherein the temporarily sealing of the electrolyte during the formation phase is executed by the sealed environment ([37] regarding sealing).
Regarding claim 8, Han further discloses the method according to claim 7 wherein the sealed environment is an inner space of a chamber or a room ([47] regarding chamber).
Regarding claim 9, Han further discloses the method according to claim 1 comprising mechanically and sealingly coupling a first portion of the cell (bottom portion of 11) to a first portion of a chamber (bottom portion of 20, see Fig. 2); mechanically and sealingly coupling a second portion of the cell (top portion of 11+17+18+110+19) to a second portion of the chamber (top portion of 20); electrically coupling an electrode of the cell (13, electrode tab) to a conductive path (110, positive terminal) formed by the second portion of the chamber (top portion of 20) and extends outside the second portion of the chamber (extends outside of top portion of 20; [45]-[47]; Fig. 2).
Regarding claim 11, Han further discloses the method according to claim 1 wherein the temporarily sealing comprises mechanically and sealingly coupling a cap to the cell (17+18b, cap plate + sealing member to 11, can of 10); and using the cap (17+18b) for the permanently sealing of the cell (10; [20], [47]).
Regarding claim 12, Han further discloses the method according to claim 1 comprising monitoring a pressure with the cell during the initially charging and discharging of the cell ([31] regarding pressure).
Regarding claim 15, Han further discloses the method according to claim 1 wherein the permanently sealing the cell ([47]) comprises permanently sealing the cell with a permanent cap (17) with a gas release valve (19, safety valve).
Regarding claim 17, Han discloses a hard-case electrochemical cell (10, battery) that comprises a hard case (11, can), electrolyte, an anode (negative electrode plate), wherein the hard-case electrochemical cell (10) is manufactured by a manufacturing process (manufactured according to second embodiment) that comprises:
supplying the electrolyte to the cell ([36], [45]);
initially charging the cell during a formation phase ([21], [38]); and permanently sealing the cell ([40], [46]);
wherein the manufacturing method further comprises temporarily sealing the electrolyte during the formation phase ([37]).
Regarding claim 18, Han discloses a method for operating a hard-case electrochemical cell (10, battery), the method comprises charging and discharging the hard-case electrochemical cell phase ([21], [38]); wherein the hard-case electrochemical cell (10) comprises a hard case (11), electrolyte, an anode (negative electrode), wherein the hard-case electrochemical cell (10) is manufactured by a manufacturing process that comprises:
supplying the electrolyte to the cell ([36], [45], & [69]); initially charging and discharging the cell during a formation phase; and permanently sealing the cell ([40], [46]);
wherein the manufacturing method further comprises temporarily sealing the electrolyte during the formation phase ([37]).
Regarding claim 19, Han discloses a hard-case electrochemical cell (10, battery) that comprises a permanent seal (18b), a hard case (11, can), electrolyte, an anode (negative electrode plate), and one or more fluid control element (19, safety valve) for controlling a flow of fluid out of the cell ([18]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Han Su Jin (KR 20030035186 A) as applied to claim 1 above, and further in view of Suk-Hyun Hong et al. (US 20180175364 A1).
Regarding claim 5, Han further discloses the method according to claim 1 but does not teach comprising changing an amount of at least one out of an electrolyte, salt, solvent and one or more electrolyte additives of the cell, following the formation phase, via one or more liquid conductive paths, while temporarily sealing the electrolyte.
Hong discloses a method for injecting an electrolyte into a battery and moving gas generated from the battery to a gas pocket (Abstract). Hong further teaches the electrolyte or additive consumed during initial charging is replenished to avoid degrading the battery performance ([0006]). In particular, Hong teaches changing an amount of at least one out of an electrolyte, and one or more electrolyte additives of the cell, following the formation phase, via one or more liquid conductive paths ([0023]-[0025]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the electrolyte injection while temporarily sealing the electrolyte of Han to include changing an amount of at least one out of an electrolyte, and one or more electrolyte additives of the cell, following the formation phase, via one or more liquid conductive paths as taught by Hong, in order to prevent battery performance degradation as taught by Hong. 
Regarding claim 6, Han further discloses the method according to claim 1 but does not teach comprising replacing at least one out of an electrolyte, salt, solvent and one or more electrolyte additives of the cell, following the formation phase, via one or more liquid conductive paths, while temporarily sealing the electrolyte.
Hong discloses a method for injecting an electrolyte into a battery and moving gas generated from the battery to a gas pocket (Abstract). Hong further teaches the electrolyte or additive consumed during initial charging is replenished to avoid degrading the battery performance ([0006]). In particular, Hong teaches changing an amount of at least one out of an electrolyte, and one or more electrolyte additives of the cell, following the formation phase, via one or more liquid conductive paths ([0023]-[0025]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the electrolyte injection while temporarily sealing the electrolyte of Han to include replacing at least one out of an electrolyte, and one or more electrolyte additives of the cell, following the formation phase, via one or more liquid conductive paths as taught by Hong, in order to prevent battery performance degradation as taught by Hong. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Han Su Jin (KR 20030035186 A) as applied to claim 1 above, and further in view of Masaharu Miyahisa et al. (US 20090017365 A1).
Regarding claim 10, Han further discloses the method according to claim 9 but does not teach wherein the conductive path comprises a spring.
Miyahisa discloses a safety mechanism for a battery, wherein the safety mechanism does not operate within the range of internal pressure variation during normal use, but operates reliably at a time point when a predetermined valve operating pressure is reached to release a necessary amount of gas to the outside, which also reduced production cost (Abstract). Miyahisa further teaches if the pressure build-up is a temporary one, the battery (2) can be used further because a necessary amount of generated gas (G) has been released to lower the internal pressure to be equal to or below the valve operating pressure, at which time the spring (45) recovers its shape by its restoring force and the valve element seals the exhaust hole. Thus, springs can be used to ensure electrical connection even due to variations in pressure, such as when pressure is being built up or released, which happens during charging/discharging in Han.
It would have been obvious to one of ordinary skill in art before the effective filing date to modify the safety valve of Han to include the spring of Miyahisa, in order to manage the internal pressure of the cell. 

Claims 13 is ejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Han Su Jin (KR 20030035186 A) as applied to claim 1 above.
Regarding claim 13, Han further discloses the method according to claim 11 comprising determining when to end the initially charging and discharging of the cell based on the monitoring ([38] regarding charging for a predetermined time, which suggests monitoring to determine a time has been predetermined by monitoring; [18] regarding overcharging; [69] regarding the gas generated after initial charging and extending the battery lifespan).
Alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date to determine when to end the initially charging and discharging of the cell based on the monitoring of the charging for a predetermined time as taught by Han, in order to avoid overcharging as also taught as a disadvantage by Han. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Han Su Jin (KR 20030035186 A) as applied to claim 1 above, and further in view of Zhe Li et al. (US 20190372127 A1).
Regarding claim 14, Han further discloses the method according to claim 1 but does not explicitly disclose wherein the formation process is executed after a completion of a pre-lithiation process of an anode of the cell.
	However, Han discloses a secondary battery can be charged and discharged, in particular discloses a lithium secondary battery can be classified into liquid electrolyte batteries ([14]-[15]). Han also teaches lithium ion batteries mainly use a lithium-based oxide as a positive electrode active material and a carbon material as a negative electrode active material ([16]). 
	Li discloses a lithium ion battery comprising of graphite anode that are pre-lithiated to form a solid electrolyte interface (SEI) and preserve the lithium content of the electrolyte and lithium cathode during formation cycling of the cell (Abstract & [0017]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to specify the pre-lithiation process of the carbon anode of Han to execute the formation process after the pre-lithiation process of an anode of the cell, in order to preserve the lithium content of the electrolyte and lithium cathode during formation cycling of the cell as taught by Li. 

Claims 16 & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Han Su Jin (KR 20030035186 A) as applied to claim 1 above, and further in view of Shan-shan Zheng et al. (CN 109390503 A – machine translation provided in this office action).
Regarding claim 16, Han further discloses the method according to claim 1 comprising inserting fluid (electrolyte) to the cell (10) but does not specify the inserting via a fluid control element.
Zheng teaches a battery liquid injection nozzle structure and battery to prevent the problems of liquid overflow, such as difficult cleaning battery spills, which affects battery production efficiency and product quality ([0004] & [0006]). In particular, the electrolyte is injected into the battery through the liquid injection nozzle that includes a well-sealed one-way valve ([0028]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to specify the element used to insert the electrolyte of Han with the liquid injection nozzle of Zheng, in order to prevent liquid overflow, which can negatively affect battery production efficiency and product quality as taught by Zheng ([0004] & [0006]). 
Regarding claim 19, Han discloses a hard-case electrochemical cell (10, battery) that comprises a permanent seal (18b), a hard case (11, can), electrolyte, an anode (negative electrode plate), and one or more fluid control element (19, safety valve) for controlling a flow of fluid out of the cell ([18]).
Zheng teaches a battery liquid injection nozzle structure and battery to prevent the problems of liquid overflow, such as difficult cleaning battery spills, which affects battery production efficiency and product quality ([0004] & [0006]). In particular, the liquid injection nozzle includes valve body, which has a fluid channel and a valve core provided on the flow path of the fluid ([0008]). The valve core opens the fluid channel so the inside and outside of the battery can be exchanged for gas or liquid ([0009]). Thus, the valve core can be opened by applying external pressure such as pressing, and the internal gas of the battery can be easily discharged without opening the pressure relief valve, which simplifies the process flow, in order to simplify the exhaust process, prevent battery liquid injection port leaks, and lower production costs ([0056]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to specify the fluid control element of Han with the liquid injection nozzle of Zheng, in order to simplify the exhaust process, prevent battery liquid injection port leaks, and lower production costs as taught by Zheng ([0056]).   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UNIQUE JENEVIEVE LUNA whose telephone number is (571)272-2859. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on 571-270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/UNIQUE JENEVIEVE LUNA/Examiner, Art Unit 1728                                                                                                                                                                                                        
/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721